Judgment, Supreme Court, Bronx County (Barbara F. Newman, J.), rendered on or about April 19, 2002, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490, 495 [1987]). There is no basis for disturbing the jury’s determinations concerning identifica*499tion and credibility. The eyewitness made a reliable identification of defendant, the same person who had been implicated by an accomplice witness.
During trial, and outside the presence of the jury, the court granted the prosecutor’s motion to dismiss the indictment as against the two codefendants. With defendant’s express approval, the court gave the jury an instruction not to speculate or draw inferences concerning the fact that the codefendants were no longer in the case. This instruction was sufficient to prevent any prejudice, and there was no reason for the court to declare a mistrial sua sponte (see People v Santiago, 52 NY2d 865 [1981]). Similarly, defense counsel was not ineffective for failing to request a mistrial. Concur—Lippman, RJ., Saxe, Nardelli, Williams and Moskowitz, JJ.